DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated September 19, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leerman (USPGPub 2018/0022961 A1) in view of JP H08256608 A.

A machine-generated translation of JP H08256608 A accompanied the previous office action.  In reciting this rejection, the examiner will cite this translation.

Leermann discloses an adhesive tape for wrapping an 2elongated object (Figures; Abstract), the tape comprising: 3a textile substrate (Paragraphs 0018 and 0027), 4an adhesive coating applied to one or both faces of the 5textile substrate (Paragraph 0035), and 6a marker filament incorporated during manufacture into the 8textile substrate as a warp and/or weft filament (Paragraphs 0018, 0019, 0041) as in claim 1. With respect to claim 2,1 the marking filament is of substantially the 3same fineness as the other warp and/or weft filaments (Paragraph 0020). Regarding claim 3,1 the marking filament is visible in or on an 3outer surface of the adhesive tape when installed (Paragraphs 0018, 0019, 0041). For claim 4, the marking filament has a color and/or surface 3property that contrasts or is different from that of the other warp 4and/or weft filaments (Paragraphs 0018, 0019, 0020, 0041). In claim 5, 1the marker filament is colored during its manufacture (Paragraph 0023). With regard to claim 6, the marking filament is colored after its 3manufacture (Paragraph 0023). As in claim 7, the marker filaments are of several 3different colors and/or different surface textures (Paragraphs 0019 and 0020). For claim 10, the marker filament is of generally the same 3material as the other warp and/or weft filaments (Paragraph 0018). However, Leermann fails to disclose the marker filament has a coding corresponding 3to one or more properties of the adhesive tape, the adhesive tape has properties that are 3identified by the coding of the marker filament, there are several such 3marking filaments in the tape, the marking filaments together define a coding of the properties of the adhesive tape, and the marking filaments collectively form a 3geometric pattern as coding.

JP H08256608 A teaches 3a textile substrate having a marker filament that has a coding corresponding 3to one or more properties (Figure 1; Abstract), the substrate has properties that are 3identified by the coding of the marker filament (Figure 1; Abstract), there are several such 3marking filaments in the tape (Figure 1), the marking filaments together define a coding of the properties of the substrate (Figure 1; Abstract), and the marking filaments collectively form a 3geometric pattern as coding (Figure 1; Abstract) for the purpose of displaying information with regard to the object that the textile is wrapped around (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have marker filament coding properties in Leermann in order to display information with regard to the object that the textile is wrapped around as taught by JP H08256608 A.

Claims 1 – 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000008005 A in view of JP H08256608 A.

A machine-generated translation of JP 2000008005 A and JP H08256608 A accompanied  the previous office action.  In reciting this rejection, the examiner will cite this translation.

JP 2000008005 A discloses an adhesive tape for wrapping an 2elongated object , the tape comprising: 3a textile substrate, 4an adhesive coating applied to one or both faces of the 5textile substrate, and 6a marker filament incorporated during manufacture into the 8textile substrate as a warp and/or weft filament (Abstract; Page 2, lines 22 – 30) as in claim 1. With respect to claim 2,1 the marking filament is of substantially the 3same fineness as the other warp and/or weft filaments (Abstract; Page 2, lines 22 – 30). Regarding claim 3,1 the marking filament is visible in or on an 3outer surface of the adhesive tape when installed (Abstract; Page 2, lines 22 – 30). For claim 4, the marking filament has a color and/or surface 3property that contrasts or is different from that of the other warp 4and/or weft filaments (Abstract; Page 2, lines 22 – 30). In claim 5, 1the marker filament is colored during its manufacture (Page 2, lines 22 – 30). With regard to claim 6, the marking filament is colored after its 3manufacture (Page 2, lines 22 – 30). For claim 10, the marker filament is of generally the same 3material as the other warp and/or weft filaments (Page 2, lines 22 – 30). However, JP 2000008005 A fails to disclose the marker filament has a coding corresponding 3to one or more properties of the adhesive tape, the adhesive tape has properties that are 3identified by the coding of the marker filament, there are several such 3marking filaments in the tape, the marking filaments together define a coding of the properties of the adhesive tape, and the marking filaments collectively form a 3geometric pattern as coding.

JP H08256608 A teaches 3a textile substrate having a marker filament that has a coding corresponding 3to one or more properties (Figure 1; Abstract), the substrate has properties that are 3identified by the coding of the marker filament (Figure 1; Abstract), there are several such 3marking filaments in the tape (Figure 1), the marking filaments together define a coding of the properties of the substrate (Figure 1; Abstract), and the marking filaments collectively form a 3geometric pattern as coding (Figure 1; Abstract) for the purpose of displaying information with regard to the object that the textile is wrapped around (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have marker filament coding properties in JP 2000008005 A in order to display information with regard to the object that the textile is wrapped around as taught by JP H08256608 A.


Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references since JP H08256608 fails to disclose the marker filament being of a different color and/or surface compared to the textile substrate as such, it goes on to say that there are several marker filaments that together form a geometric pattern as coding and the sheet material of JP H08256608 for baling the roots of a plant must be highly porous in order to let water in or out and would never be provided with an adhesive coating because this cannot be fixed to the plant and is accompanied by the disadvantage that no water can pass through, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Leermann clearly discloses an adhesive tape for wrapping an 2elongated object (Figures; Abstract), the tape comprising: 3a textile substrate (Paragraphs 0018 and 0027), 4an adhesive coating applied to one or both faces of the 5textile substrate (Paragraph 0035), and 6a marker filament incorporated during manufacture into the 8textile substrate as a warp and/or weft filament (Paragraphs 0018, 0019, 0041). JP 2000008005 A also clearly discloses an adhesive tape for wrapping an 2elongated object , the tape comprising: 3a textile substrate, 4an adhesive coating applied to one or both faces of the 5textile substrate, and 6a marker filament incorporated during manufacture into the 8textile substrate as a warp and/or weft filament (Abstract; Page 2, lines 22 – 30). JP H08256608 teaches that it is known to use an arrangement of specific warp and weft threads as part of a woven fabric of a different color to form a stripe pattern, which is equivalent to geometric pattern, to provide a code to tell the user about the material (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the filaments of Leermann and JP 2000008005 A arranged in a pattern with colors to provide a code to tell the user about the material as taught by JP H08256608.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        October 1, 2022